                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          5:19-cv-02189-DDP-SP                                           Date     May 7, 2021
 Title             Berkley National Insurance Company v. City of San Bernardino et al




 Present: The Honorable          DEAN D. PREGERSON, UNITED STATES DISTRICT JUDGE
                      Patricia Gomez                                          Not Applicable
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 Proceedings:                 (IN CHAMBERS ) ORDER


       In light of the Stipulation for Settlement filed May 6, 2021, the Court sets a
hearing on Order to Show Cause Re Dismissal for June 7, 2021 at 10:00 a.m. If a
stipulated dismissal is filed prior to this date, the matter will be taken off calendar, all
pending dates will be vacated and no appearance is needed.




                                                                                           00     :      00
                                                               Initials of Preparer   PG




CV 90 (10/08)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
